Case 1:17-cr-20865-RAR Document 58 Entered on FLSD Docket 08/31/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 17-CR-20865-RAR

  UNITED STATES OF AMERICA,

  vs.

  NADER MOHAMAD FARHAT,
  DIYA SALAME,
  HOUSSAM ALI HACHEM,

        Defendants.
  ___________________________________/

               ORDER RESETTING TRIAL AND PRETRIAL INSTRUCTIONS

         THIS CAUSE comes before the Court sua sponte. Given the ongoing public health crisis

  caused by COVID-19 and the corresponding entry of Administrative Order 2020-53 (“Sixth Order

  Concerning Jury Trials and Other Proceedings”), which continued all jury trials in the Southern

  District of Florida set to begin on or after March 30, 2020 until January 4, 2021, it is

         ORDERED AND ADJUDGED that the Court finds, pursuant to 18 U.S.C.

  § 3161(h)(7)(A), that the ends of justice served by this continuance outweigh the best interests of

  the parties and the public in a speedy trial, given the need to protect the health and safety of

  Defendants, their counsel, prosecutors, court staff, and the public by reducing the number of in-

  person hearings to the fullest extent possible, and due to the inability of the Court to ensure the

  availability of a fair cross-section of jurors absent a continuance.

         Accordingly, the period of delay resulting from this continuance—from the date of this

  Order, August 31, 2020, through the start of trial—shall be considered excludable time under the

  Speedy Trial Act. See 18 U.S.C. § 3161. This case is hereby reset for Jury Trial during the two-
Case 1:17-cr-20865-RAR Document 58 Entered on FLSD Docket 08/31/2020 Page 2 of 4




  week trial period beginning on Monday, March 29, 2021. Calendar Call will be held on Tuesday,

  March 23, 2021 at 11:00 A.M.

          It is further ORDERED AND ADJUDGED as follows:

          1.     All pre-trial motions and motions in limine must be filed by Tuesday, March 09,

  2021. Each party is limited to filing one motion in limine. Motions in limine may not, without

  leave of Court, exceed the page limits allowed by the Local Rules.

          2.     Counsel shall be prepared to conduct limited voir dire following the Court’s

  questioning of the panel. Prior to Calendar Call, each party may file no more than five proposed

  voir dire questions for the Court to ask of the venire. The Court will not permit the backstriking

  of jurors.

          3.     The parties shall submit, in Word format, via e-mail to ruiz@flsd.uscourts.gov,

  proposed jury instructions, including substantive charges and defenses, and a verdict form prior to

  Calendar     Call.      For    instructions     on   filing   proposed   documents,    please   see

  http://www.flsd.uscourts.gov. Although they need not agree on each proposed instruction, the

  parties shall submit their proposed jury instructions and verdict form jointly. Where the parties do

  not agree on a proposed instruction, that instruction shall be set forth in bold type. Instructions

  proposed only by the Government shall be underlined. Instructions proposed solely by the defense

  shall be italicized. Every instruction must be supported by citation to authority.

          4.     Prior to Calendar Call, all counsel shall file lists of proposed witnesses and/or

  exhibits to be presented at trial. All exhibits to be offered into evidence must be pre-labeled in

  accordance with the proposed exhibit list. Government exhibits shall be designated numerically;

  defense exhibits will proceed alphabetically.




                                                Page 2 of 4
Case 1:17-cr-20865-RAR Document 58 Entered on FLSD Docket 08/31/2020 Page 3 of 4




            5.      The deadline for the scheduling of guilty pleas is Tuesday, March 23, 2021. See,

  e.g., United States v. Gamboa, 166 F.3d 1327, 1331 (11th Cir. 1999) (citing United States v. Ellis,

  547 F.2d 863, 868 (5th Cir. 1977)).

            6.      All requests for writs ad testificandum must be filed no later than 14 business days

  prior to the first day of the scheduled trial period.

            7.      All responses pursuant to the Standing Discovery Order and/or Local Rule 88.10

  shall be provided in a timely fashion in accordance with the dates scheduled by the Magistrate

  Judge. Noncompliance with the Standing Discovery Order, the Local Rules, or the Federal Rules

  of Criminal Procedure may result in sanctions. Any notice submitted pursuant to Federal Rule of

  Evidence 404(b) shall include a specific factual basis for the evidence sought to be introduced.

            8.      To the extent required by Local Rule 88.9, all motions shall be accompanied

  by a written statement certifying that counsel for the moving party has conferred with

  opposing counsel in a good faith effort to resolve by agreement the subject matter of the

  motion. Email communications shall not be sufficient to constitute conferral. Counsel must

  actually speak to one another, either in person or over the phone, in a good faith effort to

  resolve their disputes prior to filing any motion.

            9.      If any party seeks to introduce transcript(s) at the trial, that party shall exchange

  those transcripts with all counsel prior to Calendar Call. If a transcript cannot be agreed upon,

  each party shall be prepared to produce its own version for the trier of fact.

            10.     All anticipated Jencks Act 1 material shall be turned over to defense counsel no later

  than the morning of the first day of trial. The material shall include a face sheet for defense counsel

  to sign and date, acknowledging receipt.


  1
      18 U.S.C. § 3500.

                                                 Page 3 of 4
Case 1:17-cr-20865-RAR Document 58 Entered on FLSD Docket 08/31/2020 Page 4 of 4




          11.     Upon receipt of this Order, counsel for Defendants shall certify with the Court’s

  courtroom deputy whether Defendants require the aid of an interpreter. All parties are under an

  additional instruction to notify the Court, at least 24 hours prior to any hearings or trial, if an

  interpreter is required.

          12.     Arrangements for appropriate clothing if Defendants are in custody must be made

  with the Bureau of Prisons at least seven days prior to the scheduled trial date.

          13.     The parties shall comply with Local Rule 88.5, which requires the filing of

  speedy trial reports every 20 days hereafter until the time of trial or plea.

          14.     Local Rule 7.1(a)(2) requires that certain motions be accompanied by proposed

  orders, which must be filed as attachments to those motions. FURTHERMORE, PURSUANT

  TO CM/ECF ADMINISTRATIVE PROCEDURES, PROPOSED ORDERS SHALL BE

  SUBMITTED          TO      THE   COURT       BY     E-MAIL       IN   WORD          FORMAT     TO

  ruiz@flsd.uscourts.gov.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 31th day of August, 2020.



                                                         _________________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE
  cc:     counsel of record




                                              Page 4 of 4
